Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Applicant’s arguments, filed 10/19/2021 have been fully considered but they are not deemed to be fully persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objects are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 14 and 17-24 are rejected under 35 U.S.C. 103 as being unpatentable over Olezak (Arch Microbiol, 2012) in view of Halkai (Journal of Clinical and Diagnostic Research, 2017).   Olezak teaches a pharmaceutical composition for the treatment of P. gingivalis in periodontitis patients comprising the antibacterial compound gallium (III) protoporphyrin IX (corresponding to instant formula (I) where R2 and R4 are methyl; R3 is vinyl, R1 is hydrogen, and M is gallium (III)) is an effective antimicrobial agent of a topical infection caused by a bacterium expressing a high-affinity cell-surface hemin receptor in combination with light) (abstract; page 720, first column, first full paragraph, to page 723, second column, last paragraph).   The composition includes targeting proteins (abstract).  The counter ion of the gallium (III) protoporphyrin IX is chloride (page 720, first column, second full paragraph) which satisfies instant formula (II).  
Olezak fails to teach “and a plurality of nanoparticles, wherein said nanoparticles, having a size of about 10 nm coated with said photosensitizer.”
Halkai teaches silver nanoparticles derived from endophytic fungi effectively treat P. gingivalis in periodontitis patients (abstract; results).  The particles are 10 nm to 20 nm in size (results).
It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to combine the porphyrin composition of Olezak with the nanoparticles of Halkai for combination therapy to treat P. gingivalis in periodontitis patients.   It would have been obvious to evenly and tightly coat the photosensitizers onto the particles of Halkai.  The rationale for this is that the porphyrin composition of Olezak and the nanoparticles of Halkai both treat P. gingivalis in periodontitis patients.  By combining evenly and tightly coating the photosensitizer composition of Halkai onto the particles of Halkai, the two compositions may be used in a method of combination therapy wherein P. gingivalis will be treated by two different mechanisms thereby increasing the efficacy of treatment.  “‘It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful  max about 405 nm” (claim 22), “wherein said infection is a topical skin, or body or an inner body cavity that is accessible to light irradiation” (claim 23), “said bacterium comprises Staphylococcus aureus, Methicillin-resistant Staphylococcus aureius (MRSA),... and Bacillus anthracis” (claim 24) are intended use limitations of the pharmaceutical composition.  The recitation of an intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the present case, the composition rendered obvious by Olezak and Halkai as set forth above is structurally identical to the instant composition.  As a composition cannot be separated from its properties, the composition of Olezak and Halkai must be capable of performing the intended use limitations recited above. 
Applicant argues that silver nanoparticles of Halkai are not silver nanoparticles having a size of about 10 nm coated with a photosensitizer of formula (I) and fails to teach this essential combination. Applicant argues that this combination allows the composition to be used in a method of treating topical 
Applicant’s arguments have been fully considered but are not found persuasive.    Regarding applicant’s arguments against Halkai alone, the examiner’s response is that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The Examiner recognizes that Halkai fails to teach silver nanoparticles having a size of about 10 nm, however, as stated in the rejection, Halkai provides sufficient guidance to find applicant’s range through routine experimentation, as it teaches a range of 10 nm to 20 nm which overlaps with the instant range of about 10 nm.    Regarding applicant’s arguments that the silver nanoparticles of the instant application play a different role/function in applicant’s methods outlined in the specification, the examiner’s response is that applicant is arguing that a method of using the claimed composition is what distinguishes the composition from the prior art, but the claims are not directed to a method, but a pharmaceutical composition.  Regarding applicant’s argument that the photosensitizer must be positioned within 4-5 nm of the nanoparticle’s surface in order to be effective, the examiner’s response is that this is not a claim limitation, nor required by the instant claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        



January 25, 2022